DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.The amendment filed by Applicant on October 17, 2022 has been fully considered. The amendment to instant claims 6 and 7 and addition of new claims 8-13 are acknowledged. Specifically, claim 6 has been amended to include limitations of the step d) comprising extruding a composite into a tube shape, followed by drawing down the composite as being evacuated to vacuum. These limitations were not previously presented and were taken from instant specification ([0148] of instant specification).
In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2008/0097048) in view of Lee et al (US 6,426,386), Abusleme et al (US 5,463,006), Tabb (US 6,020,440), Bando (US 5,389,725) and Albrecht et al 
(WO-0011684, based on machine translation), as evidenced by Trifluoromethyl trifluorovinyl ether flyer, 2005 and 1,1,1,2,2,3,3-Heptafluoro-3-[(trifluoroethenyl)oxy]propane polymer with
tetrafluoroethene and trifluoro(trifluoromethoxy)ethane flyer, 2017.

4. Ono et al discloses method for making cable jacketings over copper wire or cable, comprising:
a) preparing a material for cable jackets by:
melt blending a fluororesin (A) with a soft resin (B) in the presence of a cross-linking agent (D) to cause the soft resin (B) to be dynamically cross-linked simultaneously with the mixing of the fluororesin (A) and the soft resin (B) ([0059]-[0061]),
wherein the cross-linking agent (D) comprises polyol compounds ([0063]);
the fluororesin (A) comprises TFE/PAVE copolymer including TFE/PPVE copolymers ([0018]-[0020]; [0086]);
the soft resin (B) comprises VdF/HFP copolymer and VdF/HFP/TFE copolymer ([0036]) and
b) molding by extrusion the produced material of step a) over copper wire or cable ([0073]-[0078]).

5. Though Ono et al does not explicitly recite the soft resin (B) being a combination of VdF/HFP copolymer and VdF/HFP/TFE copolymer, based on the teachings of Ono et al  that both VdF/HFP copolymer and VdF/HFP/TFE copolymer can be used as the soft resin (B) ([0036]), it would have been obvious to a one of ordinary skills in the art to choose and use, at least partially, the combination of VdF/HFP copolymer and VdF/HFP/TFE copolymer as the soft resin (B) in the method of  Ono et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
6. Thus, the VdF/HFP copolymer used in the method of Ono et al corresponds to a fluororubber as claimed in instant invention (see [0105] of instant specification); the VdF/HFP/TFE copolymer of Ono et al appears to correspond to a compatibilizer as claimed in instant invention (as to instant claims 10, 13 and [0105] of instant specification).

7. Thus, the fluororesin (A) of Ono et al comprises TFE/PAVE copolymers including TFE/PPVE copolymers ([0018]-[0020]; [0086]).

8.  It is further noted that:
1) the claimed copolymer of trifluoro (trifluoromethoxy) ethylene and tetrafluoroethylene is a copolymer comprising comonomers A and B as shown below (as evidenced by Trifluoromethyl trifluorovinyl ether flyer).

    PNG
    media_image1.png
    105
    174
    media_image1.png
    Greyscale
    comonomomer A


    PNG
    media_image2.png
    98
    91
    media_image2.png
    Greyscale
                 comonomer B
As shown in the Trifluoromethyl trifluorovinyl ether flyer, said comonomer A is having synonymous names of:

    PNG
    media_image3.png
    183
    451
    media_image3.png
    Greyscale

Therefore, the claimed copolymer of trifluoro (trifluoromethoxy) ethylene and tetrafluoroethylene is a copolymer of tetrafluoroethylene and perfluoromethyl vinyl ether, commonly abbreviated as TFE-PMVE.

2) the claimed copolymer of trifluoro (trifluoromethoxy) ethylene, 1,1,1,2,2,3,3 - heptafluoro-3-[(trifluoroethenyl) oxy] propane and tetrafluoroethylene is a copolymer comprising comonomers A, B and C below (as evidenced by 1,1,1,2,2,3,3-Heptafluoro-3-[(trifluoroethenyl)oxy]propane polymer with
tetrafluoroethene and trifluoro(trifluoromethoxy)ethane flyer)


    PNG
    media_image1.png
    105
    174
    media_image1.png
    Greyscale
    comonomer A


    PNG
    media_image2.png
    98
    91
    media_image2.png
    Greyscale
                       comonomer B


    PNG
    media_image4.png
    109
    182
    media_image4.png
    Greyscale

                                            comonomer C

It is noted that the comonomer C is also named perfluoropropyl vinyl ether; and the claimed copolymer of trifluoro (trifluoromethoxy) ethylene, 1,1,1,2,2,3,3 - heptafluoro-3-[(trifluoroethenyl) oxy] propane and tetrafluoroethylene is a copolymer of tetrafluoroethylene, perfluoromethyl vinyl ether and perfluoropropyl vinyl ether, commonly abbreviated as TFE-PMVE-PPVE.

9.  Thus, based on the discussion set forth in paragraph 8 above, the copolymer of tetrafluoroethylene with perfluoro(propyl vinyl ether (PPVE) TFE/PPVE is a copolymer of tetrafluoroethylene and 1,1,1,2,2,3,3 - heptafluoro-3-[(trifluoroethenyl) oxy] propane.

10. Though Ono et al discloses the use of TFE/PAVE copolymers, such as TFE-PPVE copolymers, as the fluororesin (A), Ono et al does not explicitly recite the used TFE/PAVE being a combination of two tetrafluoroethylene/perfluoroalkyl vinyl ether copolymers TFE/PAVE, specifically a copolymer of TFE with PMVE and a copolymer of TFE with PMVE and PPVE.

11.  However, 
1) Lee et al discloses a melt processible fluoropolymer composition comprising a combination of a copolymer of TFE with perfluoroalkyl vinyl ether having 3 carbons in alkyl group (i.e. PPVE) and a copolymer of TFE with perfluoroalkyl vinyl ether having 1 carbon in alkyl group (i.e. PMVE) (Abstract, col. 1, lines 64-col. 2, line 2), specifically a combination of TFE/PPVE copolymer with TFE/PMVE copolymer (col. 2, lines 43-45), wherein Lee et al further recites that a copolymer containing two or more perfluoroalkyl ethers can be used (col. 3, lines 1-11).
Specifically exemplified TFE/PPVE copolymer is a commercial product PFA 345J from Mitsui-DuPont (col. 5, lines 48-52 of Lee et al).
Lee et al further teaches that the combination of TFE/PPVE copolymer and TFE/PMVE copolymer provides a melt processible composition, used for making shaped articles like tubes wire coating, that are miscible, have improved flex life, higher melting point, and have physical properties superior to those of a single PFA, and can confer upon melt-fabricated articles made therefrom a higher service temperature (col. 2, lines 21-25, col. 2, lines 52-64).
Thus, Lee et al explicitly teaches the advantageous of using a combination of  TFE/PPVE copolymer and TFE/PMVE copolymer to provide melt-processible composition for making molded shaped articles and wire coating.

2) Abusleme et al discloses thermo-processible TFE copolymers comprising TFE, PMVE and perfluoroalkyl vinyl ether units having 2-12 carbon atoms (col. 2, lines 40-53), specifically a terpolymer of TFE, perfluoropropyl vinyl ether and perfluoromethyl vinyl ether (col. 6, lines 1-20), i.e. TFE-PPVE-PMVE terpolymers, wherein said terpolymers comprise very good combination of thermal and mechanical properties at high temperatures and stress resistance, and use used for coating cables by melt extrusion (col. 2, lines 9-27).
Thus, Abusleme et al explicitly teaches the advantageous of using the TFE-PPVE-PMVE terpolymers in melt processible compositions.

12.  Since all of Ono et al, Lee et al and Abusleme et al are related to melt processible fluoropolymer compositions comprising copolymers of TFE with polyfluoroalkyl vinyl ethers TFE/PAVE, and thereby belong to the same field of endeavor, wherein
i) Ono et al discloses the use of various TFE-PAVE copolymers, including TFE-PPVE copolymer, but does not explicitly recite the use of combination of different TFE-perfluoroalkyl ether copolymers,  
ii) Lee et al explicitly teaches the advantageous of using a combination of the TFE-perfluoroalkyl vinyl ether copolymers, specifically a combination of the commercial TFE-PPVE copolymer 345J from Mitsui-DuPont with TFE-PMVE copolymer to provide a melt-processible composition have improved flex life, higher melting point, and have physical properties superior to those of a single TFE/PAVE copolymer and 
iii) Abusleme et al explicitly teaches the advantageous of using the TFE-PPVE-PMVE terpolymers in melt processible compositions for providing very good combination of thermal and mechanical properties at high temperatures and stress resistance,
therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Ono et al, Lee et al and Abusleme et al, and to use, or obvious to try to use the combination of TFE-perfluoroalkyl vinyl ether copolymers as the fluororesin component (A) in the method of Ono et al, such as the combination of TFE-PMVE copolymer, TFE-PMVE-PPVE terpolymer and the commercial TFE-PPVE copolymer 345J, so to further provide the material for cable jacketing of Ono et al with thermal and mechanical properties at high temperatures, stress resistance, improved flex life and higher melting point, as taught by Lee et al and Abusleme et al, as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

13. Ono et al does not recite an additional step of subjecting the mixture of the VdF/HFP copolymer and VdF/HFP/TFE copolymer to dehydrofluorination in the presence of a crosslinking accelerator and acid acceptor, before mixing with the  fluororesin (A) and the polyol cross-linking agent (D).

14. However, 
1) Tabb discloses a sequential curing process for improving curing of elastomeric vinylidene fluoride copolymers comprising:
a) mixing an elastomeric vinylidene fluoride copolymer, specifically VdF/HFP and/or VdF/HFP/TFE (col 3, lines 14-16, 40-43) with an organic base, specifically ammonium salts or phosphonium compounds (col. 4, lines 7-26) and a metal oxide, such as magnesium oxide (col. 4, lines 29-36) to initiate a dehydrofluorination reaction and produce an unsaturated elastomeric vinylidene fluoride copolymer;
b) mixing the unsaturated elastomeric vinylidene-fluoride copolymer produced by dehydrofluorination in step a) with a polyhydroxy compound such as a bisphenol (col. 5, lines 5-10, 42-55) and other additives; and
c) cross-linking said compounded unsaturated fluoroelastomer (col. 2, lines 30-45; col. 2, lines 60-65; col. 3, lines 57-62).

Thus, the process of Tabb comprises two steps: a) dehydrofluorination of the VdF/HFP and/or VdF/HFP/TFE copolymers in the absence of a fluororesin and polyol cross-linker to produce the unsaturated elastomeric vinylidene fluoride copolymers first, followed by b) adding the polyol cross-linker and other additives and cross-linking the unsaturated vinylidene fluoride copolymers.

Tabb specifically teaches that the dehydrofluorination step is conducted in the absence of a curative system to minimize premature cross-linking (col. 4, lines 42-45).
The unsaturated fluoroelastomer can be cured more efficiently to produce o-rings and shaft seals (col. 9, lines 12-20). The sequentially cured composition provides significantly better metal adhesion compared to a single-step cured product (col. 10, lines 63-65).
Thus, the organic base, specifically ammonium salts or phosphonium compounds, used in the dehydrofluorination reaction of Tabb appears to correspond to a cross-linking accelerator as claimed in claims 6, 7 and as defined in instant specification (see [0059] of instant specification) and the metal oxide such as magnesium oxide in the dehydrofluorination reaction of Tabb appears to correspond to the acid acceptor as defined in instant specification (see [0060] of instant specification, as to instant claims 9, 12).

2) Bando discloses a process for producing a composition comprising melt mixing base-treated vinylidene fluoride copolymers with thermoplastic resins and TFE/PAVE copolymers (Abstract, col. 5, lines 10-12; col. 5, lines 64-66), wherein Bando  teaches that by the treatment of said vinylidene fluoride copolymers with a base first, hydrogen fluoride is eliminated from the fluorine-containing elastomer skeleton (i.e. dehydrofluorinated) and carbon-carbon unsaturated bond is formed in said skeleton (col. 3, lines 65-67); when the such-obtained base-treated fluorine-containing elastomer is incorporated into a thermoplastic resin, the composition shows improved impact resistance and improved heat resistance as compared with a composition containing a fluorine-containing elastomer not treated with a basic compound (col. 4, lines 1-9).
Thus, Bando explicitly teaches the advantageous of conducting dehydrofluorination of the vinylidene fluoride copolymers before melt mixing those with thermoplastic resins and TFE/PAVE copolymers.

15. Since Tabb, Bando and Ono et al are related to compositions based on elastomeric vinylidene fluoride copolymers cross-linked/cured with a polyol cross-linking agent, used for making molded articles, and thereby belong to the same field of endeavor, wherein Tabb explicitly teaches the process including the step of  subjecting the vinylidene fluoride copolymers to dehydrofluorination reaction in the absence of polyol curing agents to introduce unsaturated double bonds, i.e. additional curing sites, into the copolymer, so to further improve curing with the polyol cross-linking agent, and Bando explicitly teaches conducting dehydrofluorination of the vinylidene fluoride copolymers before melt mixing those with thermoplastic resins and TFE/PAVE copolymers to produce compositions having  improved impact resistance and improved heat resistance, therefore, based on the combined teachings of  Tabb, Bando and Ono et al, it would have been obvious to a one of ordinary skill in the art in the process of Ono et al to subject the mixture of the two vinylidene copolymers components, i.e. soft resin (B), to dehydrofluorination reaction without the TFE/PAVE fluororesin (A) and without the polyol cross-linking agent D) first, so to introduce additional unsaturated double bonds/ curing sites in the vinylidene copolymers, thereby  improving  curing of the vinylidene copolymers by the polyol cross-linking agent in further steps of the process of Ono et al but preventing premature cross-linking,  followed by mixing the produced dehydrofluorinated unsaturated vinylidene fluoride copolymers with the fluororesin (A) and the  polyol cross-linking agent (D) to cross-link the vinylidene fluoride copolymers, and to further improve the low temperature properties, metal adhesion, impact resistance and heat resistance of the produced composition as taught by Tabb (col. 9, lines 15-20; col. 10, lines 63-65 and col. 1, lines 5-7) and Bando (col. 4, lines 1-9), thereby arriving at the present invention as well.  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

16.  Since both VDF/HFP and VdF/HFP/TFE copolymers in the process of Ono et al in view of Lee et al, Abusleme et al, Tabb and Bando are subjected to dehydrofluorination and further to cross-linking with the polyol cross-linking agent, therefore, both VDF/HFP and VdF/HFP/TFE copolymers in the process of Ono et al in view of Lee et al, Abusleme et al, Tabb and Bando will intrinsically and necessarily be, or would be reasonably expected to be at least partially dehydrogenated and cross-linked as well (as to instant claims 6-8, 11). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

17. Ono et al does not specify the extruding of the produced material in the step b) of the process for making cable comprising extruding in a tube shape and further drawing down the product as being evacuated to vacuum.

18. However, Albrecht et al discloses a method for producing an all-sided sheath of electrical insulation material made of plastic around a superconductor (p. 1, lines 1-3 of the translation), the process comprises extruding the thermoplastic insulation material in a direction of advancement from a nozzle which is larger than the conductor to be wrapped, which results in a hose/tube around the conductor, followed by stretching/drawing the hose/tube onto the conductor surface; the drawing is carried out under simultaneous action of vacuum (p. 2, lines 1-30 of the translation). The process is simple and continuous and allows to produce defect-free cladding layers on superconductors (p. 2, lines 30-60 of the translation).

19. Since the tube-drawing method for making sheath over conductor as taught by Albrecht et al is a simple, continuous process which allows to produce a defect-free cladding over wire, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Albrecht et al and Ono et al and to conduct the step b) in the process for making sheath over the wire of Ono et al in view of Lee et al, Abusleme et al, Tabb and Bando using the tube-drawing technique of Albrecht et al, so to produce a defect-free covering of the wire of Ono et al in view of Lee et al, Abusleme et al, Tabb and Bando as well and since such method/technique is simple and continuous, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

20.  Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2008/0097048) in view of Lee et al (US 6,426,386), Abusleme et al (US 5,463,006), Tabb (US 6,020,440), Bando (US 5,389,725) and Albrecht et al 
(WO-0011684, based on machine translation), as evidenced by Trifluoromethyl trifluorovinyl ether flyer, 2005 and 1,1,1,2,2,3,3-Heptafluoro-3-[(trifluoroethenyl)oxy]propane polymer with
tetrafluoroethene and trifluoro(trifluoromethoxy)ethane flyer, 2017, in further view of  Varkey et al (US 2013/0206314).

21. The discussion with respect to Ono et al (US 2008/0097048) in view of Lee et al (US 6,426,386), Abusleme et al (US 5,463,006), Tabb (US 6,020,440), Bando (US 5,389,725) and Albrecht et al (WO-0011684, based on machine translation), as evidenced by Trifluoromethyl trifluorovinyl ether flyer, 2005 and 1,1,1,2,2,3,3-Heptafluoro-3-[(trifluoroethenyl)oxy]propane polymer with
tetrafluoroethene and trifluoro(trifluoromethoxy)ethane flyer, 2017, set forth in paragraphs 3-19 above is incorporated here by reference.

22. Though Ono et al in view of Lee et al, Abusleme et al, Tabb, Bando and Albrecht et al recite the composition being used for forming cable jacketings of wires by extrusion molding, Ono et al in view of Lee et al, Abusleme et al, Tabb and Bando do not explicitly recite the process further comprising covering an electric wire with a filler before extruding the composition over the filler to form a sheath.

23.  However, Varkey et al discloses a method for making cables comprising:
  a) providing a cable core comprising a conductor;
   b) extruding a stopping layer about the cable core;
   c) extruding a jacketing layer about the stopping layer (Abstract),
wherein the stopping layer prevents the inner wires from coming into contact with conductors ([0020]), and thus appears to correspond to a filler as claimed in instant claim 7, and the jacketing layer comprises fluoropolymers including PFA (claim 3).

24. Since i) Ono et al discloses the use of compositions comprising PFA-matrix and polyol-cross-linked vinylidene fluoride copolymers dispersed phase as the cable jacketings to cover wire by extrusion molding; ii)  Varkey et al explicitly discloses a process for producing cables by extruding fluoropolymer compositions over wire/conductors also including a stopping layer, therefore, based on the combined teachings of Varkey et al and Ono et al in view of Lee et al, Abusleme et al, Tabb, Bando and Albrecht et al, it would have been obvious to a one of ordinary skill in the art to form, or obvious to try to form a stopping layer over the wire by extrusion, as taught by Varkey et al as well, so to prevent the inner wires from coming into contact with conductors and since it would have been obvious to choose material based on its suitability. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
25.  Applicant's arguments filed on October 17, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764